Exhibit 10.1

 
LOAN CONVERSION AGREEMENT
 
by and between

 
Leo Motors, Inc.
 
and
 
Leo Motors Co., Ltd.

 
Dated as of July 6, 2015


 
 

--------------------------------------------------------------------------------

 
 
LOAN CONVERSION AGREEMENT
 
THIS AGREEMENT is made on July 6, 2015
 
BETWEEN:
 
Leo Motors (hereinafter “LEOM”) a corporation incorporated in Nevada, USA and
having its principal executive office at 3F Bokwang Bldg., Seowoonro 6 Gil 14,
Seocho-Gu, Seoul, Korea;
 
AND:
 
Leo Motors Co., Ltd, (hereinafter “LEK”), a corporation incorporated in the
Republic of Korea and having its principal executive office at 85 Sangokdong-Ro,
Hanam-Si, Gyeonggi-Do, Korea;
 
WHEREAS:
 
The “LEOM” wishes to acquire new shares of the “LEK” by converting its credits
to the “LEK” made on March 20, 2015, June 3, 2015, , and June 29, 2015 which
amounts are 253,708,213 Korean Won in total, into 2,537,081 shares of the common
stocks of “LEK.”
 
ARTICLE I
 
Credits and Conversion
 
Section 1.1   “LEOM” lent 86,861,280 Korean Won on March 20, 2015, 83,065,000
Korea Won on June 3, 2015, and 83,781,933 Korean Won on June 29, 2015 in total
253,708,213 Korean Won to “LEK.”
 
Section 1.2    Both parties agree that “LEOM” credits of 253,708,213 Korean Won
to “LEK” into the common stocks of “LEK” like followings:
 
86,861,280 Korean Won: 868,612 shares
 
83,065,000 Korean Won: 830,650 shares
 
83,781,933 Korean Won: 837,819 shares
 
Total: 2,537,081 shares
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF “LEK”.
 
The “LEK” represents and warrants to “LEOM” as of the date hereof that:
 
Section 2.1   Existence and Power. The “LEK” is a corporation duly incorporated,
validly existing and in good standing under the laws of the Republic of Korea.
The “LEK” has the requisite corporate power and authority to own or lease all of
its properties and assets and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.2    Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of the
“LEK”, and this Agreement is a valid and binding obligation of the “LEK”,
enforceable against it in accordance with their terms.
 
Section 2.3    Board Approvals. The transactions contemplated by this Agreement,
including without limitation the issuance of the Shares and the compliance with
the terms of this Agreement, have been unanimously adopted, approved and
declared advisable unanimously by the Board of Directors of the “LEK”. The Audit
Committee of the Board of Directors of the “LEK” has unanimously and expressly
approved, and the Board of Directors of the “LEK” has unanimously agreed to
issue the Shares without seeking a shareholder vote.
 
Section 2.4 Non-Contravention. The execution, delivery and performance of this
Agreement, and the consummation by the “LEK” of the transactions contemplated
hereby, will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the Restated Articles of Incorporation or
Bylaws of the “LEK” or the articles of incorporation, charter, bylaws or other
governing instrument of any Subsidiary of the “LEK”.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF “LEOM”
 
“LEOM” represents and warrants to the “LEK” as of the date hereof that:
 
Section 3.1 Existence and Power. “LEOM” is duly organized and validly existing
under the laws of the state of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.
 
Section 3.2 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
“LEOM”, and this Agreement is a valid and binding obligation of “LEOM”,
enforceable against it in accordance with its terms.
 
Section 3.3 Valid Issuance. The “LEOM”’s Shares have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefor, the “LEOM”’s Shares will be validly issued, fully paid
and non-assessable, will not subject the holders thereof to personal liability
and will not be issued in violation of preemptive rights.
 
Section 3.4 Non-Contravention. The execution, delivery and performance of this
Agreement will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the organizational or governing documents
of “LEOM”.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
 
TERMINATION
 
This Agreement may be terminated at any time prior to the completion of
executing this Agreement by “LEOM” if (a) an order, injunction or decree shall
have been issued by any court or agency of competent jurisdiction and shall be
no appealable, or other law shall have been issued preventing or making illegal
either (i) the completion of the conversion or the other transactions
contemplated by this Agreement, or (ii) “LEOM”’s unrestricted and unlimited
right to vote the shares or (b) the Merger Agreement terminates pursuant to its
terms.
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.1 Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or by facsimile or seven days after having
been sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement at the following address or to such other address
either party to this Agreement shall specify by notice to the other party.
 
Section 5.2 Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.
 
Section 5.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the “LEK” and “LEOM”. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
Section 5.4 Fees and Expenses. Each party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.
 
Section 5.5 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the Republic of Korea.  The parties hereto agree
that any suit, action or proceeding brought by either party to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in court
located in Seoul, South Korea.
 
Section 5.6 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties and/or their affiliates with respect to the subject matter
of this Agreement.
 
Section 5.7 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.
 
Section 5.8 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.
 
Section 5.9 Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. No provision
of this Agreement shall confer upon any person other than the parties hereto any
rights or remedies hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.10 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
Leo Motors, Inc.
 
By:           
 
/s/ Shil Chul Kang
 
Name:          Shil Chul Kang
 
Title:            Co-CEO and Chairman
 
Leo Motors, Inc.
 
By:           
 
/s/ Jun Heng Park
 
Name:          Jun Heng Park
 
Title:            Co-CEO and President
 
Leo Motors Co., Ltd.
 
By:           
 
/s/ Jeong Youl Choi
 
Name:          Jeong Youl Choi
 
Title:            CEO
 
 
 

--------------------------------------------------------------------------------

 
 